Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. Applicants appear to be directed the amended portion of the independent claims to the mode of use of the APD. The combined structure of Brunel and Cai is identical to the claimed invention, and will therefore behave identically under the same conditions (reverse bias, forward bias, etc.). Limitations in a device claim that are directed at the method of operating a device to achieve a particular result (such as a direction or path of current) are impermissible under section 112(B).  In forward bias, current in the instant device (presumed to be Fig. 9, since that embodiment is the only gated APD), current flows from anode 13 through the P+ ohmic contact 7 through the p-well 3, n layer 2, n well 4, n+ ohmic contact 4 and cathode 12, identically to the combined device of Brunel and Cai. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20130154044 to Brunel et al. (Brunel) in view of U.S. Pat. Pub. No. 20090173966 to Cai et al. (Cai).
Regarding Claims 2 and 6, Brunel teaches an avalanche photodiode comprising: 
5 of a first conductivity type P formed on a substrate 1 of the first conductivity type; 
a second semiconductor layer 7 of a second conductivity type N opposite from the first conductivity type, the second semiconductor layer being formed under the first semiconductor layer; and
a third semiconductor layer 9 of the first conductivity type formed in a shallow portion of the first semiconductor layer on the substrate, the third semiconductor layer having a higher concentration than an impurity concentration of the first semiconductor layer (P+ vs. P).
Brunel implies first and second electrodes since those would be necessary to form a complete device, but does not explicitly teach those or a fourth semiconductor layers. However, in analogous art, Cai teaches  a fourth semiconductor layer 62 of the first conductivity type P formed in a region in the first semiconductor layer immediately below the third semiconductor layer (74, analogous to 9 of Brunel); 
a first contact 86 electrically connected to the first semiconductor layer; 
a second contact 88 electrically connected to lie second semiconductor layer; and 
an electrode 60 formed, with an insulating film 54 provided therebetween, on a region that is on a lateral side of the first semiconductor layer on the substrate and that is between the first contact and the second contact (see Fig. 1 of Cai); 
wherein an impurity concentration of the fourth semiconductor layer (6 x 1016 – 8 x 1018) is higher than that of the first semiconductor layer (5 x 1016 – 8 x 1017) and lower than that of the third semiconductor layer (5 x 1018 – 8 x 1020); and 
an impurity concentration of the second semiconductor layer (1016 – 1018) is higher than that of the first semiconductor layer (5 x 1016 – 8 x 1017) and lower than the third semiconductor layer (5 x 1018 – 8 x 1020 [0018-0023]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05(I))., 
the electrode 60 is in direct contact with the insulating film 54 which is indirect contact with the lateral side (only one embodiment in the instant application shows a gated APD, it is assumed that side is the “lateral side” in Fig. 9) the lateral side not being a path of avalanche current flowing through the APD (see above, the combined device of Brunel and Cai is identical to the claimed device and will therefore operate identically, see MPEP 2112.01).
It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Cai in order to reduce leakage current, as taught by Cai throughout.

Regarding Claim 3, Brunel and Cai teach the avalanche photodiode according to Claim 2, wherein: 
the substrate is a silicon substrate (Brunel and Cai are silent regarding the substrate material, however, silicon is a notoriously well-known semiconductor material, and it would at least be obvious to try the most common materials absent teachings from Brunel and Cai, MPEP 2143(I)(E)) of the first conductivity type P, and the impurity concentration of the third semiconductor layer exceeds solid solubility into silicon (applicants use boron as the P type dopant, solubility of which is 3.7 x 1020 at 900C,  Cai teaches up to 8 x 1020, see again MPEP 2144.05(I)).
Regarding Claim 4, Brunel and Cai teach the avalanche photodiode according to Claim 2, wherein: 
the impurity concentration of the fourth semiconductor layer is a concentration not exceeding solid solubility (applicants use boron as the P type dopant, solubility of which is 3.7 x 1020 at 900C,  Cai teaches up to 8 x 1018, see again MPEP 2144.05(I)).

Regarding Claim 5, Brunel and Cai teach the avalanche photodiode according to Claim 2, wherein: 
it is configured such that a depletion layer does not spread beyond the fourth semiconductor layer toward the third semiconductor layer (the combination of Brunel and Cai yields an essentially identical device, and therefore has identical characteristics, see MPEP 2112.01).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVREN SEVEN/               Primary Examiner, Art Unit 2812